HOUGH, Circuit Judge
(concurring). With the main argument and conclusion of Judge MANTON I agree, and what follows is but to emphasize some matters thought important. Whether “property rights are invaded” is a question of degree. Yet oftentimes the degree of invasion is a test of equitable jurisdiction. Thus there is usually no difference in material kind between a single act of nuisance and a continuing nuisance. So here; for one making a sale a month might perhaps continue to exist in a business sense under this statute; he could find out whether he was a criminal before he was ruined. But a retail storekeeper, who cannot do a day’s business without running the risk of perhaps a thousand indictments, is suffering a very real invasion.
When the Rever Act was amended, this country was and still is in a state that may be described as “official war.” This is substantially the finding of the Kentucky Distilleries Case, supra. It may be likened to the European “state of siege,” and continues in Congress all the war powers of the United States. If we were in a state of “official” peace, this statute would in my judgment be unconstitutional, under International Harvester Co. v. Kentucky, 234 U. S. 216, 34 Sup. Ct. 853, 58 L. Ed. 1284. The condemnation there expressed (especially at page 223) is applicable here word for word. It would also be constitutionally obnoxious because it is a gross piece of class legislation; incapable of distinction from that condemned in Connolly v. Union, etc., Co., 184 U. S. 540, 22 Sup. Ct. 431, 46 L. Ed. 679. But the statute is begotten by war, and is constitutionally excused (i. e., justified) by the war power, which is superior to, and not to be measured by, the police powers of the several states.
Police powers generally are “nothing more or less than the powers of government inherent in every sovereignty to the extent of its dominion.” The License Cases, 5 How. at page 583, 12 L. Ed. 256. A state can neither declare nor conduct a war; the United States can, and the greater the sovereign the greater the power. The United States can conduct a war in its own way, and the national sovereignty, dominion, or war power extends to every war necessity, of which the Congress is the sole judge. Congress decides that the necessity exists, and meets it in its own discretion, subject only to some procedural restrictions in favor of personal liberty, indicated, but not delimited, by Ex parte Milligan, 4 Wall. 2, 18 L. Ed. 281 and kindred decisions.
In regulating civil and commercial life in war time, the nation, •through the Congress, is exercising the first law of nature, self-defense, whereof the limits are incapable of predetermination. But it is surely within those limits to fix prices by legislative fiat and punish every man varying therefrom; the present statute does not go that far, for practically it asks the usually soft-hearted jury to issue the fiat.